Citation Nr: 1526183	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1976. 

This matter is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetes mellitus, type II and assigned a 20 percent disability rating, effective April 19, 2006.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.


FINDING OF FACT

The Veteran's diabetes requires insulin and a restricted diet, but the condition does not require regulation of activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, and 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the October 2007 rating decision on appeal granted service connection for diabetes mellitus, type II, and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2010 Statement of the Case (SOC) provided notice regarding the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while a December 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

The RO arranged for VA compensation and pension (C&P) examinations for diabetes mellitus in July 2007, April 2008, and October 2011.  The examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and described the functional effects of his diabetes mellitus.  The Board notes that a May 2015 statement from the Veteran's representative requested a new examination.  The representative stated that the Veteran's October 2011 C&P examination was too old.  However, neither the Veteran nor his representative indicated that the Veteran's diabetes mellitus has worsened since the October 2011 C&P examination.  Thus, in absence of evidence of worsening  a remand is not required due solely to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DC) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2. 

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes mellitus is evaluated under 38 C.F.R § 4.119, Diagnostic Code 7913.  A 20 percent rating is assigned when diabetes mellitus requires insulin and a restricted diet, or requires the use of an oral hypoglycemic agent and restricted diet.

A higher 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  Id. 

A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. 

A 100 percent rating is warranted for requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

The Board acknowledges that Diagnostic Code 7913 employs successive rating criteria.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  

III.  Analysis

In an October 2007 rating decision, the Veteran was awarded service-connection for diabetes mellitus that was evaluated as 20 percent disabling under Diagnostic Code 7913, effective April 19, 2006.  He is seeking a higher initial disability rating.  A review of the evidence of record shows that the Veteran's diabetes mellitus requires the use of insulin control and a restricted diet.  Under DC 7913, these symptoms warrant a 20 percent disability rating.  As stated above, under DC 7913, the ratings are successive.  In order for the Veteran to receive a higher disability rating, the record must also reflect that the Veteran's activity was restricted.  

On July 2007 compensation and pension examination (C&P), the Veteran was examined for diabetes.  The examiner stated that there was no restriction to the Veteran's activity.

The Veteran's November 2007 VA treatment records reflect that the Veteran did not modify his diet as instructed and the VA nurse advised the Veteran to exercise.  

On April 2008 C&P examination, the VA examiner noted that the Veteran's diabetes mellitus did not restrict his activities and the diabetes mellitus worsening symptoms of other complications, specifically, peripheral neuropathy.  

In November 2008, the Veteran submitted a statement indicating that in order to receive an increased rating, he must be insulin dependent.  He stated that he was currently taking two insulin treatments per day.  He also noted that he was on a restricted diet and claimed restricted activity.  

In an August 2009 VA treatment record in which the Veteran was admitted for pancreatitis, a VA physician discussed the Veteran's management of diabetes during his admission.  The physician noted that the Veteran was being discharged with an American Diabetes Association 2000 k calories diet.  Further, the physician noted that the Veteran would have no restrictions on his activity.  

In a December 2009 statement, a VA physician, Dr. R.B. stated that the Veteran was on a restricted diabetic diet and claimed he had restricted activity.  However, the Board notes that there are no treatment records of record that reflect that the Veteran's activity has been restricted as explained below.  To the contrary, a December 2009 VA treatment record, signed by Dr. R.B., reflects that the Veteran was provided counseling regarding the importance of diet, weight control, and exercise in control of diabetes.  Specifically, the treatment record notes that the Veteran was counseled on the importance of regular exercise and/or physical activity.  Further, education was provided regarding the importance of adherence to medication therapy. 

In October 2011, the Veteran was afforded a C&P examination.  The VA examiner noted that the Veteran's diabetes was controlled by insulin treatment and a restricted diet.  It was noted that the Veteran was being treated with an oral hypoglycemic agent.  The examiner indicated that the Veteran does not require regulation of activities as part of the medical management of diabetes mellitus. 

Based on a comprehensive view of the record, the Board finds that the VA treatment records and examinations fail to demonstrate that the Veteran was restricted from activities which is required for the Veteran to receive a disability rating in excess of 20 percent.  

The Veteran's diabetes mellitus was treated with insulin and a restricted diet.  Despite the Veteran's assertions that his activities were restricted, the medical evidence demonstrates that there was no restriction, but rather, VA doctors and nurses stressed the importance of regular exercise for better control of his diabetes.  The contrary December 2009 statement from Dr. R.B., that claimed the Veteran had restricted activity, has no probative weight since records from Dr. R.B. provide that exercise was being encouraged, not restricted.

The rating schedule defines "regulation of activities" to mean "avoidance of strenuous occupational and recreational activities."  This definition appears in the parentheses after the phrase "regulation of activities" in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913. (The Board notes that in reading Diagnostic Code 7913, the 100 percent criteria are listed first, then 60, 40, 20 and 10.)  The United States Court of Appeals for Veterans Claims (Court) has clarified that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

Based upon this definition of "regulation of activities," the Board finds that the recommendation by the Veteran's treating physician and nurses that he increase his exercise to help in controlling his diabetes is not "regulation of activities" for purposes of the rating criteria for evaluating diabetes.  Rather, it is clear that these recommendations were meant to encourage the Veteran to do strenuous activities, rather than avoid them.  In addition, the recommended exercise was clearly meant to help the Veteran manage his diabetes rather than avoid any harmful activity that would worsen his condition.

Based upon the foregoing evidence, the Board finds that the Veteran's disability picture is not consistent with the criteria for a 40 percent disability rating.  

IV. Other Considerations

Other Diagnostic Codes

The Board also has considered the potential application of other diagnostic codes pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1), however, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  The evidence of record does not indicate that the symptoms for a 100 percent compensable rating are warranted, and the Veteran's diabetic complications of peripheral neuropathy of the lower extremities were awarded a separate compensable ratings by the RO's November 2011 rating decision.  Accordingly, a higher or separate rating is not warranted under any other diagnostic code.

Staged Ratings

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that symptoms of the Veteran's diabetes mellitus have not undergone any significant increase or decrease so as to warrant a rating in excess of 20 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted. 

TDIU

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).

In this case, the medical evidence does not suggest that the Veteran is unemployable due to his service-connected diabetes mellitus.  In October 2010, the Veteran was seen for a general medical examination.  Although the October 2010 examiner stated that the Veteran's diabetes mellitus impacted his ability to work, this opinion was based on the fact that the Veteran has pain and it affects chores and some sports.  The examiner noted that the diabetes mellitus would interfere with physical, but not sedentary labor, so the Veteran is not precluded from work.  At the October 2011 VA C&P examination, the examiner stated that the Veteran's peripheral neuropathy, which is secondary to the Veteran's diabetes mellitus interferes with his ability to work.  As noted above, peripheral neuropathy is analyzed under a separate diagnostic code.  Also, TDIU was denied as a separate claim by the RO in an August 2008 rating decision.  The Veteran did not appeal that decision and the record since that decision has not indicated that he is unemployable because of diabetes.  Further consideration of TDIU is not warranted.  

Extraschedular Evaluation

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The evidence in this case does not show that the Veteran has manifestations of the diabetes mellitus that are not contemplated by the rating criteria.  During the course of this appeal, diabetes mellitus was manifested by the use of insulin and a restricted diet for control.  The rating criteria contemplate these symptoms.  See Diagnostic Code 7913.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In summary, the Board finds that the evidence most nearly approximates the criteria warranting a 20 percent rating throughout the appeal period for diabetes mellitus, but concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 20 percent.  The Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 



ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus, type II is denied.



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


